Citation Nr: 0724828	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  05-25 311A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

 veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Irene Zaki, Associate Counsel


INTRODUCTION

The veteran had active service from May 1966 to May 1968. 

This matter came before the Board of Veterans' Appeals (BVA 
or Board) from an August 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Petersburg, Florida, wherein the RO denied service 
connection for hepatitis C.

This matter was previously before the Board in April 2007 
when a specialist's opinion was requested to address the 
likelihood that the veteran contracted hepatitis C from jet 
air gun inoculations.  


FINDINGS OF FACT

1.	 The veteran has chronic hepatitis C, first manifested 
in the late 1990s, and ultimately requiring liver 
transplantation.

2.	 While on active duty, the veteran received 
immunizations while in service.

3.	 The veteran has not identified any post-service risk 
factors. 

4.	 His hepatitis C is not related to immunizations in 
service.


CONCLUSION OF LAW

Hepatitis C was not incurred in service. 38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§  3.102, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Duty to notify

Regarding the duty to notify, proper VCAA notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Additionally, 
the VCAA notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all elements of a "service 
connection" claim, to include the degree and effective date 
of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).   As such, proper notice should apprise the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded.  Furthermore, VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In the present case, VA satisfied its duty to notify by means 
of a March 2004 letter from the agency of original 
jurisdiction (AOJ) to the veteran.  The letter informed the 
veteran of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  Such letter did not inform the veteran of the laws 
pertaining to disability ratings or effective dates.  
However, because the instant decision denies the veteran's 
hepatitis C claim, no rating or effective date will be 
assigned.  As such, there is no prejudice to the veteran.  
The letter containing the appropriate VCAA notice was issued 
prior to the August 2004 unfavorable AOJ decision that is the 
basis of this appeal.  Therefore the notice is timely and 
satisfied the timing requirements of Pelegrini, as well as 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  

It is unclear from the record whether the  veteran was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letter(s) noted above 
informed him that additional information or evidence was 
needed to support his claim, and asked him to send specific 
information and evidence to the AOJ.  It also attached a 
hepatitis risk factors form.  In addition, a May 2004 letter 
was also sent indicating the items still remaining that can 
substantiate his claim.  Additionally, the veteran has 
submitted evidence and argument in support of his claim at 
each step of the process.  The Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  For 
these reasons, it is not prejudicial to the veteran for the 
Board to proceed to finally decide this appeal.

Duty to assist

With regard to the duty to assist, the Board finds that VA 
has done everything required to assist the veteran with 
respect to his claim for benefits.
The claims file contains the veteran's service medical 
records.  Also associated with the claims folder are reports 
of private and VA post service treatment, examinations, and 
opinions.  Additionally, the claims file contains the 
veteran's own statements as well as magazine and website 
articles in support of his claim.  Additionally the claims 
file contains a specialist's opinion regarding the veteran's 
hepatitis as well as the veteran's response and his 
representative's statement regarding such opinion.  
Therefore, all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with VA's obligations under 
the VCAA.  

Service Connection

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all the evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show.  

The veteran is claiming entitlement to service connection for 
hepatitis.  According to the law, service connection is 
warranted if it is shown that a veteran has a disability 
resulting from an injury incurred or a disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
or disease in active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2006).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Regarding the first requirement of service connection, that 
of a current disability, an April 2000 private examination by 
Dr. N. W. H. indicates a diagnosis of chronic hepatitis C.  
The evidence of record demonstrates that the veteran has been 
treated for chronic active hepatitis since 1997 and is 
currently awaiting liver transplant surgery.

With regard to the second requirement of service connection, 
that of in-service incurrence of an injury or disease, the 
veteran's service medical records do not show treatment or 
diagnosis for hepatitis, nor do they reference risk factors 
such as blood transfusions or exposure to blood.  According 
to the in-service immunization records, the veteran received 
immunizations throughout his active service.  

According to the November 2004 risk factors questionnaire, 
the veteran has denied risk factors such as intravenous drug 
use, intranasal cocaine, hemodialysis, blood transfusion and 
tattoos.  The veteran has not identified any post-service 
hepatitis risk factors that could have led to his hepatitis 
C.

The veteran believes that his currently diagnosed hepatitis C 
was contracted in connection with the in-service inoculations 
and thus incurred during active duty.  In his September 2004 
NOD, his August 2005 Substantive Appeal, and his August 2007 
statement he describes how the vaccination process was 
unsanitary and how he recalls blood running down his arm and 
the arms of many other veterans.  However, the veteran lacks 
the requisite training or credentials needed to render a 
competent opinion as to medical causation and is therefore 
unable to state that jet airgun inoculations are the cause of 
his hepatitis C.  As such, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. 
App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

The veteran submitted a Newsweek article and a hepatitis 
doctor website article that address jet airguns causing 
hepatitis C.  Neither article addresses the veteran's case 
specifically.  Additionally the Newsweek article is not 
probative due to its editorial non-medical nature.  In fact 
the only reference to inoculations reads, "he suspects he 
contracted the virus from inoculations or barber nicks."  
Similar to the veteran's opinion an alternate lay person is 
not competent to determine the source of his hepatitis C and 
the opinion is not probative as to the instant case.  The 
hepatitis doctor website article appears to include 
statements by a physician.  Although the article makes 
references to many veterans with hepatitis C who appear to 
have no risk factors, it does not document any incident of 
hepatitis C resulting from jet airgun inoculations.  It even 
indicates that recruits have been shown to already have the 
hepatitis C virus.

The medical evidence discussing the etiology of the veteran's 
hepatitis C includes opinions both for and against the 
veteran's claim.  The veteran's private physician Dr. N. W. 
H. stated in a letter received in June 2006 that the 
veteran's hepatitis C is due to in-service jet air gun 
inoculations.  He indicates that the lack of data is due to 
the inability to test for hepatitis C prior to 1992.  A May 
2007 VA specialist's opinion indicates that the veteran's 
hepatitis C is less likely than not the result of his in-
service inoculations.  The opinion references the study 
finding hepatitis B transferred by jet airgun inoculations in 
a weight loss clinic, that is mentioned in the hepatitis 
doctor website article and in Dr. N. W. H.'s opinion.  The 
specialist states that unlike hepatitis B, hepatitis C is 
less infectious and is not transmittable through saliva or 
tears and it can not survive outside the body.  Thus they are 
of different infectious properties and pathophysiology.  
Additionally the opinion states that no case of hepatitis C 
due to jet airgun inoculations has been described in medical 
literature.  No documented evidence at all is more than 
simply a lack of data due to only fifteen years of testing 
for hepatitis C.  The Board finds the May 2007 specialist's 
opinion more persuasive due to its rationale and cited 
supporting medical evidence.  Thus the preponderance of the 
evidence is against the claim.


ORDER

Service connection for chronic hepatitis C is denied.



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


